COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS
                                         §
 IN THE INTEREST OF A. U., G. U. AND                 No. 08-13-00284-CV
 F. U., Adult Children,                  §
                                                        Appeal from the
                      Appellant,         §
                                                       388th District Court
                                         §
                                                   of El Paso County, Texas
                                         §
                                                      (TC# 2003CM2325)
                                         §

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s motion to reestablish the appellate timetable.

       Therefore the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Record is now due in this Court on or before April 25, 2014.

       IT IS SO ORDERED this 26th day of March, 2014.

                                                     PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.